Opinion issued November 6, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00919-CV
                            ———————————
    IN RE VICKI JOHNS, INDIVIDUALLY AND AS AN HEIR OF BRIAN
                 EDWARD JOHNS, DECEASED, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Vicki Johns, has filed a petition for writ of mandamus challenging

the trial court’s partial denial of her motion to compel discovery responses.1 We

deny the petition. Relator’s motion for emergency stay is dismissed as moot.


1
      The underlying case is Frances Sowell, Individually and as Heir of Brian Edward
      Johns, Deceased, and as Administrator of the Estate of Brian Edward Johns,
      Deceased, et al. v. The Dow Chemical Company, Rohm and Haas Company, Rohm
      and Haas Texas, Inc., Tim Fox, and Julio Rodriguez, cause number 415980-401,
      pending in the Probate Court No. 1 of Harris County, Texas, the Honorable Loyd
      Wright presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.




                                         2